  Case 2:20-cv-13285-TGB-RSW ECF No. 1, PageID.1 Filed 12/14/20 Page 1 of 13



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION

BONNI JESSE,                                                                   Case No: 20-CV

              Plaintiff,                                                       Hon.

vs.

MICHAEL STARKEY,
NIAGARA MACHINE, INC. and
MICHIGAN INSURANCE COMPANY,

               Defendants.
_______________________________________/
Marc J. Mendelson P-52798
Matthew R. Bates P-72004
MIKE MORSE LAW FIRM
Attorneys for Plaintiff
24901 Northwestern Hwy # 700
Southfield, Michigan 48075-1816
(248) 281-9143
Matthew@855mikewins.com
LKiesznowski@855mikewins.com (Leslie)
_______________________________________/

                                                COMPLAINT

              There is no other civil action between these parties arising out of the same transaction
              or occurrence as alleged in this Complaint pending in this Court, nor has any such
              action been previously filed and dismissed or transferred after having been assigned
              to a judge. MCR 1.109(D)(2)(a)(i).


                                           /s/ MATTHEW R. BATES
                                           Marc J. Mendelson P-52798
                                           Matthew R. Bates P-72004

       NOW COMES Plaintiff, Bonni Jesse, by and through her attorneys, Mike Morse Law Firm,

and for her Complaint against the above named Defendants, Michael Starkey, Niagara Machine, Inc.

and Michigan Insurance Company, states as follows:

                                               THE PARTIES

       1.     Plaintiff, Bonni Jesse, is a resident of the City of Southgate, County of Wayne, State
  Case 2:20-cv-13285-TGB-RSW ECF No. 1, PageID.2 Filed 12/14/20 Page 2 of 13



of Michigan.

       2.       Defendant, Michael Starkey, upon information and belief, is a resident of Stow,

County of Summit, State of Ohio.

       3.       Defendant, Niagara Machine, Inc., is a Pennsylvania corporation with its principal

place of business in Pennsylvania, doing business pursuant to the laws of the State of Michigan, and

this Defendant conducts business in the County of Wayne, State of Michigan.

       4.       Defendant, Michigan Insurance Company, is an insurance company, licensed to

conduct business in the State of Michigan, and this Defendant conducts business in Wayne County,

Michigan.

                                    JURISDICTION AND VENUE

       5.       Jurisdiction is vested in this Court by the diversity of citizenship of the parties and 28

U.S.C. §1332.

       6.       This Court has supplemental jurisdiction over Plaintiff’s claims arising under the

Michigan No-Fault Act pursuant to 28 U.S.C. §1367(a).

       7.       The underlying motor vehicle collision from which the above captioned Complaint

arises, as more fully described below, occurred in the County of Wayne, State of Michigan, within

the Eastern District of Michigan.

       8.       The amount in controversy exceeds $75,000.00, exclusive of interest and costs, and is

otherwise within the jurisdiction of this Honorable Court.

                                      COUNT I
                          NEGLIGENCE CLAIM AS TO DEFENDANT,
                                  MICHAEL STARKEY

       9.       Plaintiff hereby adopts and incorporates by reference each and every allegation

contained in paragraphs l through 8 of this Complaint as if more specifically set forth herein word for
                                                    2
   Case 2:20-cv-13285-TGB-RSW ECF No. 1, PageID.3 Filed 12/14/20 Page 3 of 13



word, paragraph for paragraph.

       10.     On or about March 8, 2018, Plaintiff, Bonni Jesse, was the operator of a 2012 Kia

motor vehicle, bearing Michigan license plate number 3EA56, which motor vehicle was being driven

in a careful and prudent manner on eastbound Ford Avenue, at or near the intersection of Fort Street,

in the City of Wyandotte, County of Wayne, State of Michigan.

       11.     At the aforementioned place and time, Defendant, Michael Starkey, was the operator

of a 2010 Dodge Ram motor vehicle, bearing license plate number YHM2833, which motor vehicle

said Defendant was driving in a careless, reckless and negligent manner on northbound Fort Street,

at or near the intersection of Ford Avenue, in the City of Wyandotte, County of Wayne, State of

Michigan, when said Defendant did strike Plaintiff’s vehicle, causing serious and permanent injuries

to Plaintiff, Bonni Jesse, as hereinafter alleged.

       12.     On the aforementioned day and date, Defendant, Michael Starkey, owed a duty to

operate his vehicle in a safe and careful manner in accordance with the Motor Vehicle Code of the

State of Michigan and the Common Law and the Ordinances for the City of Wyandotte.

       13.     Contrary to the duties owed to Plaintiff, Defendant, Michael Starkey, was negligent,

careless and reckless in several respects, including the following:

               (a)     Failing to operate the motor vehicle with due care and caution in
                       violation of MCL 257.627;

               (b)     Driving the vehicle carelessly and heedlessly with willful and wanton
                       disregard for the safety and rights of others, MCL 257.626;

               (c)     Failing to keep the motor vehicle constantly under control;

               (d)     Failing to drive the vehicle on the roadway with due diligence and
                       circumspection and to not endanger or be likely to endanger other
                       persons or property, MCL 257.626(b);

               (e)     Failing to attempt to stop the vehicle when Defendant knew or should
                                                     3
  Case 2:20-cv-13285-TGB-RSW ECF No. 1, PageID.4 Filed 12/14/20 Page 4 of 13



                       have known that failure to do so would naturally and probably result in
                       injury to Plaintiff;

               (f)     Failing to observe the roadway in front of Defendant's vehicle when
                       Defendant knew, or should have known, that failure to observe
                       Plaintiff's oncoming vehicle would endanger the life or property of
                       other persons using the roadway;

               (g)     Failing to yield to all approaching vehicles, MCL 257.649;

               (h)     Failing to exercise reasonable and ordinary care to keep sharp lookout
                       so as to avoid striking Plaintiff’s vehicle;

               (i)     Failing to operate the motor vehicle on the roadway in a manner and at
                       a rate of speed that would permit it to be stopped within a safe distance,
                       MCL 257.627(l);

               (j)     Failing to make timely use of the braking system with which said
                       vehicle is equipped;

               (k)     Failing to give audible warning of said motor vehicle when reasonably
                       necessary to ensure its safe operation in violation of MCL 257.706;

               (l)     Operating said motor vehicle in excess of the posted limit in violation
                       of MCL 257.628;

               (m)     Failing to stop for a steady red traffic light before entering an
                       intersection in violation of MCL 257.6l2; and,

               (n)     Performing other acts of negligence not yet known to Plaintiff but will
                       be ascertained during the discovery of said litigation.

       14.     That as a result of said collision, Plaintiff, Bonni Jesse, did suffer, and will continue

to experience for an indefinite time into the future, severe and excruciating pain and suffering,

humiliation and embarrassment, loss of earnings, and loss of her natural enjoyments of life, due to

her injuries which include but are not limited to: traumatic injuries to her neck, right hip, right leg

and right foot, including fractures to her right foot resulting in antivascular necrosis and requiring

surgical intervention, among others, all of which constitute a serious impairment of body function

and/or serious, permanent disfigurement. Plaintiff suffered a serious impairment of body function.
                                                   4
   Case 2:20-cv-13285-TGB-RSW ECF No. 1, PageID.5 Filed 12/14/20 Page 5 of 13



Plaintiff’s impairment is objectively manifested; is an impairment of an important body function; and

it affects Plaintiff’s general ability to lead her normal life.

        15.     In the event it should be determined that Plaintiff was suffering from any pre-existing

conditions on the day and date of the incidents set forth in this Complaint, then, and in such event, it

is averred that the negligence of Defendant exacerbated, precipitated and aggravated any such

pre-existing conditions.

        WHEREFORE, Plaintiff, Bonni Jesse, respectfully requests that judgment be entered in her

favor against Defendant, Michael Starkey, for whatever amount in excess of $75,000.00 she is found

to be entitled, as determined by the trier of fact, to fairly, adequately and fully compensate Plaintiff

for her injuries and damages, together with interest, costs and reasonable attorney fees so wrongfully

sustained.

                               COUNT II
   NEGLIGENCE, OWNER’S LIABILITY and VICARIOUS LIABILITY CLAIM AS TO
                 DEFENDANT, NIAGARA MACHINE, INC.

        16.     Plaintiff hereby adopts and incorporates by reference each and every allegation

contained in paragraphs 1 through 15 of this Complaint as if more specifically set forth herein word

for word and paragraph by paragraph.

        17.     On the aforementioned date and time, Defendant, Niagara Machine, Inc., was the

owner of the 2010 Dodge Ram motor vehicle involved in the subject incident, and knowingly,

willingly and negligently allowed same to be driven, operated, managed and/or controlled by

Defendant, Michael Starkey, when Defendant, Niagara Machine, Inc., knew or should have known

that he would not be able to control said vehicle in a safe and careful manner in accordance with the

Motor Vehicle Code of the State of Michigan and the Common Law and the Ordinances for the City

of Wyandotte, in direct disregard for the safety of Plaintiff, Bonni Jesse.
                                                      5
  Case 2:20-cv-13285-TGB-RSW ECF No. 1, PageID.6 Filed 12/14/20 Page 6 of 13



       18.     Defendant, Michael Starkey, was acting with the expressed and/or implied consent of

Defendant, Niagara Machine, Inc.

       19.     Defendant, Niagara Machine, Inc., is liable under the Owners Liability Statute, MCL

257.401 et seq, for the negligence of Defendant, Michael Starkey.

       20.     On March 8, 2018, upon information and belief, Defendant, Michael Starkey, was

acting within the course and scope of his employment with Defendant, Niagara Machine, Inc., when

he negligently struck Plaintiff’s vehicle while driving the 2010 Dodge Ram motor vehicle.

       21.     Based upon information and belief, Defendant, Niagara Machine, Inc., is vicariously

liable under the doctrine of respondeat superior for the acts or omissions of Defendant, Michael

Starkey, in that it employed the negligent driver, Defendant, Michael Starkey, and therefore, is

responsible for all injuries arising from his negligence occurring within the course and scope of his

employment.

       WHEREFORE, Plaintiff, Bonni Jesse, respectfully requests that judgment be entered in her

favor against Defendants, Michael Starkey and Niagara Machine, Inc., for whatever amount in excess

of $75,000.00 she is found to be entitled, as determined by the trier of fact, to fairly, adequately and

fully compensate Plaintiff for her injuries and damages, together with interest, costs and reasonable

attorney fees so wrongfully sustained.

                               COUNT III
      NEGLIGENT HIRING, RETENTION and SUPERVISION AS TO DEFENDANT,
                         NIAGARA MACHINE, INC.

       22.     Plaintiff, Bonni Jesse, hereby adopts and incorporates by reference each and every

allegation contained in paragraphs 1 through 21 of this Complaint as if more specifically set forth

herein word for word and paragraph by paragraph.

       23.     On March 8, 2018, Defendant, Michael Starkey, was employed by Defendant, Niagara
                                                   6
   Case 2:20-cv-13285-TGB-RSW ECF No. 1, PageID.7 Filed 12/14/20 Page 7 of 13



Machine, Inc.

           24.   Defendant, Niagara Machine, Inc., is responsible for those negligent acts performed

within the scope of Defendant, Michael Starkey’s, employment.

           25.   Defendant, Niagara Machine, Inc., hired Defendant, Michael Starkey.

           26.   Defendant, Niagara Machine, Inc., had a duty to investigate Defendant, Michael

Starkey, Defendant, Michael Starkey’s, driving record and Defendant, Michael Starkey’s, driving

ability.

           27.   Defendant, Niagara Machine, Inc., failed to properly investigate Defendant, Michael

Starkey, Defendant, Michael Starkey’s, driving record and Defendant, Michael Starkey’s, driving

ability and made insufficient efforts to investigate whether or not Defendant, Michael Starkey, was a

safe, fit and competent driver.

           28.   Defendant, Niagara Machine, Inc., knew, had reason to know or should have known,

that Defendant, Michael Starkey, had a record and/or was a dangerous, reckless and incompetent

driver, and that he would be likely to use the vehicle provided in an unsafe manner involving

unreasonable risk of physical harm.

           29.   Defendant, Niagara Machine, Inc., knew or had reason to know or should have known

that by hiring Defendant, Michael Starkey, his use of a motor vehicle could involve the risk of

physical harm to others. The acts and omissions of Defendant, Niagara Machine, Inc. and/or

Defendant, Michael Starkey, caused Plaintiff’s injuries.

           30.   Defendant, Niagara Machine, Inc., failed to supervise or otherwise monitor, train,

educate or discipline Defendant, Michael Starkey, with respect to unsafe operation of motor vehicles

and failed to otherwise instill in him a sense of personal and professional responsibility and safety

consciousness.
                                                  7
  Case 2:20-cv-13285-TGB-RSW ECF No. 1, PageID.8 Filed 12/14/20 Page 8 of 13



       31.     The negligence of Defendant, Niagara Machine, Inc., in hiring and/or retaining and/or

supervising Defendant, Michael Starkey, was a proximate cause of Plaintiff’s injuries.

       WHEREFORE, Plaintiff, Bonni Jesse, respectfully requests that judgment be entered in her

favor against Defendant, Niagara Machine, Inc., and Defendant, Michael Starkey, for whatever

amount in excess of $75,000.00 she is found to be entitled, as determined by the trier of fact, to fairly,

adequately and fully compensate Plaintiff for her injuries and damages, together with interest, costs

and reasonable attorney fees so wrongfully sustained.

                                   COUNT IV
                 UNDERINSURED MOTORIST CLAIM AS TO DEFENDANT,
                         MICHIGAN INSURANCE COMPANY

       32.     Plaintiff hereby adopts and incorporates by reference each and every allegation

contained in paragraphs 1 through 31 of this Complaint as if more specifically set forth herein word

for word and paragraph by paragraph.

       33.     Prior to and including March 8, 2018, Plaintiff was insured with Defendant, Michigan

Insurance Company, under the provisions of an automobile insurance policy issued by Defendant that

was then in effect in accordance with the provisions of the No-Fault Insurance Act, MCL 500.3101

et seq., which policy of insurance provided underinsured motorist coverage which was in effect on

March 8, 2018.

       34.     If the negligent tortfeasors, Defendant, Michael Starkey, and Defendant, Niagara

Machine, Inc., have underlying bodily injury coverage, it will be insufficient to compensate Plaintiff

for her injuries which would then obligate this Defendant to pay underinsurance coverage to Plaintiff,

Bonni Jesse, for her March 8, 2018 motor vehicle collision and injuries.

       35.     A claim for underinsured motorist benefits has been made in a timely fashion to

Defendant, Michigan Insurance Company.
                                                    8
   Case 2:20-cv-13285-TGB-RSW ECF No. 1, PageID.9 Filed 12/14/20 Page 9 of 13



        36.    Defendant, Michigan Insurance Company, becomes liable for payment of

underinsurance upon the negligent tortfeasors’ proffering of their entire underlying bodily injury

coverage.

        37.    Defendant has wrongfully denied and/or failed to pay underinsured motorist benefits

to Plaintiff in their entirety and/or in a timely manner.

        38.    Because Defendant has possessed satisfactory proof of Plaintiff’s losses for greater

than 60 days and has improperly failed to pay this contractual benefit, then Defendant owes 12%

penalty interest, per annum, pursuant to the Uniform Trade Practices Act, MCL 500.2001 et seq., and

Nickola v MIC Gen’l Ins. Co., 500 Mich. 115, 894 NW2d 552, 560 (2017).

        39.    Plaintiff, Bonni Jesse, has suffered injuries in excess of the underlying bodily injury

limits, if any, and Defendant is a proper party to this litigation for purposes of discovery, case

evaluation and trial.

        WHEREFORE, Plaintiff, Bonni Jesse, requests a judgment against Defendant, Michigan

Insurance Company, for whatever amount in excess of $75,000.00 which the Court or jury determines

to be fair, just and adequate compensation for damages, together with court costs, interest and attorney

fees.

                                   COUNT V
                   UNINSURED MOTORIST CLAIM AS TO DEFENDANT,
                         MICHIGAN INSURANCE COMPANY

        40.    Plaintiff hereby adopts and incorporates by reference each and every allegation

contained in paragraphs 1 through 39 of this Complaint as if more specifically set forth herein word

for word and paragraph by paragraph.

        41.    On or about March 8, 2018, Plaintiff, Bonni Jesse, was insured with Defendant,

Michigan Insurance Company, under the provisions of an automobile insurance policy issued by
                                                    9
 Case 2:20-cv-13285-TGB-RSW ECF No. 1, PageID.10 Filed 12/14/20 Page 10 of 13



Defendant that was then in effect in accordance with the provisions of the No-Fault Insurance Act,

MCL 500.3101 et seq., and for which applicable premiums were paid.

       42.     Upon information and belief, Defendant, Michael Starkey, and Defendant, Niagara

Machine, Inc., were uninsured motorists, as defined by the terms of the subject insurance policy with

Michigan Insurance Company.

       43.     Under the terms and conditions of the automobile uninsured insurance policy,

Defendant, Michigan Insurance Company, became obligated to pay uninsured motorist coverage to

or on behalf of Plaintiff, if Plaintiff sustained a serious impairment of body function in an accident

arising out of the ownership, operation, maintenance, or use of a motor vehicle, and the responsible

tortfeasor was uninsured.

       44.     Sufficient proofs have been submitted to Defendant showing that the alleged uninsured

motorist negligent driver and owner were uninsured and owned the vehicle at the time of the motor

vehicle accident.

       45.     Plaintiff re-alleges all prior paragraphs and injuries relating to this motor vehicle

accident.

       46.     Defendant has wrongfully denied and/or failed to pay uninsured motorist benefits to

Plaintiff in their entirety and/or in a timely manner.

       47.     Defendant, Michigan Insurance Company, has refused to pay Plaintiff uninsured

motorist benefits in the amount as provided under the terms of the insurance policy.

       48.     Because Defendant has possessed satisfactory proof of Plaintiff’s losses for greater

than 60 days and has improperly failed to pay this contractual benefit, then Defendant owes 12%

penalty interest, per annum, pursuant to the Uniform Trade Practices Act, MCL 500.2001 et seq., and

Nickola v MIC Gen’l Ins. Co., 500 Mich. 115, 894 NW2d 552, 560 (2017).
                                                   10
 Case 2:20-cv-13285-TGB-RSW ECF No. 1, PageID.11 Filed 12/14/20 Page 11 of 13



       49.     That if Defendant has an arbitration clause in their contract, then Plaintiff has

demanded arbitration to which Defendant has wrongfully refused. Plaintiff asks this Court to order

this matter into binding arbitration.

       WHEREFORE, Plaintiff, Bonni Jesse, respectfully requests a judgment against Defendant,

Michigan Insurance Company, for whatever amount in excess of $75,000.00 which the Court or jury

determines to be fair, just and adequate compensation for damages, together with court costs, interest

and attorney fees.

                                   COUNT VI
                CLAIM FOR FIRST PARTY BENEFITS AS TO DEFENDANT,
                        MICHIGAN INSURANCE COMPANY

       50.     Plaintiff hereby adopts and incorporates by reference each and every allegation

contained in paragraphs 1 through 49 of this Complaint as if more specifically set forth herein word

for word and paragraph by paragraph.

       51.     Prior to and including March 8, 2018, Plaintiff was insured with Defendant, Michigan

Insurance Company, under the provisions of an automobile insurance policy, issued by Defendant,

that was then in effect in accordance with the provisions of the No-Fault Insurance Act (No-Fault

Act), MCL 500.3101 et seq., and for which applicable premiums were paid.

       52.     Under the terms and conditions of the automobile insurance policy, Defendant became

obligated to pay to or on behalf of Plaintiff certain expenses or losses if Plaintiff sustained bodily

injury in an accident arising out of the ownership, operation, maintenance, or use of a motor vehicle.

       53.     On March 8, 2018, Plaintiff was involved in a motor vehicle collision which occurred

in the City of Wyandotte, State of Michigan, in which collision Plaintiff sustained accidental bodily

injuries within the meaning of Defendant’s policy and the statutory provision of MCL 500.3105.

Claim Number PAJ-MI-70-XX-XXXXXXX was assigned by Defendant and Plaintiff is entitled to benefits
                                                 11
 Case 2:20-cv-13285-TGB-RSW ECF No. 1, PageID.12 Filed 12/14/20 Page 12 of 13



under this policy.

       54.     As a result of the collision, Plaintiff has incurred:

               a.      Reasonable and necessary expenses for care, recovery, or rehabilitation,
                       pursuant to MCL 500.3107(1)(a);

               b.      Loss of wages pursuant to MCL 500.3107(1)(b);

               c.      Reasonable and necessary replacement services pursuant to MCL
                       500.3107(1)(c); and,

               d.      Other personal protection benefits in accordance with the applicable no-fault
                       provisions.

       55.     Reasonable proof for full payment of all personal protection insurance benefits has

been or will be supplied, but Defendant has refused to pay or is expected to refuse to pay in the future.

       56.     Defendant has unreasonably refused to pay or has unreasonably delayed making

proper payments to Plaintiff contrary to MCL 500.3142 and .3148 and continues to do so.

       57.     That in the event it should be determined that Plaintiff was suffering from any pre-

existing conditions on the day and date of the incidents set forth in this Complaint, then, and in such

event, it is averred that the aforementioned accident exacerbated, precipitated and aggravated any

such pre-existing conditions, and Defendant is responsible for all no-fault benefits arising there from.

       58.     Defendant insurance company has wrongfully withheld payment of allowable

expenses forcing Plaintiff, Bonni Jesse, to incur other expenses connected with the subject matter of

this action, all of which expenses have been needlessly placed upon Plaintiff by the wrongful actions

of Defendant. As such, Plaintiff is entitled to obtain from Defendant interest, costs and a reasonable

attorney fee pursuant to the provisions of the no-fault statute.

       59.     Defendant has had sufficient information to pay all claims and did not do so within the

statutory 30-day time period, set forth under the Michigan No-Fault Act. Therefore, Plaintiff is

                                                   12
 Case 2:20-cv-13285-TGB-RSW ECF No. 1, PageID.13 Filed 12/14/20 Page 13 of 13



entitled to attorney fees, costs and interest due to this breach. Plaintiff only seeks no-fault benefits

that are past due and presently owed, and this Complaint does not seek future no-fault benefits.

       WHEREFORE, Plaintiff, Bonni Jesse, seeks judgment against Defendant, Michigan

Insurance Company, in an amount in excess of $75,000.00 that is fair, just and reasonable, and which

sums include all past-due and presently-owed No-Fault benefits together with interest, costs and no-

fault attorney fees. This Complaint does not seek future no-fault benefits past the date that this lawsuit

resolves by settlement or trial.

                                               Respectfully submitted,

                                               MIKE MORSE LAW FIRM
                                               Attorneys for Plaintiff


                                               /s/ MATTHEW R. BATES
                                               Marc J. Mendelson P-52798
                                               Matthew R. Bates P-72004
                                               24901 Northwestern Highway, Suite 700
                                               Southfield, Michigan 48075
                                               (248) 350-9050
Dated: December 14, 2020




                                                   13
